Case 19-10725-KHK           Doc 130     Filed 12/17/19 Entered 12/17/19 15:52:16              Desc Main
                                       Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 In re:                                              *
                                                     *
 ABRAMS LEARNING AND                                 *         Case No. 19-10725-KHK
 INFORMATION SYSTEMS, INC.,                          *         Chapter 11
                                                     *
          Debtor.                                    *

               NOTICE OF EXPEDITED HEARING ON DEBTOR’S MOTIONS

         Abrams Learning and Information Systems, Inc., by counsel, has filed: (i) a motion
 seeking to Approve Assumption And Assignment Of Contracts And Sale Of Assets Free And Clear
 Of Liens, Claims, And Interests Under 11 U.S.C. §§ 105, 363, and 365 [Docket No. 124] (the “Sale
 and Assumption Motion”); a proposed order to approve the Sale and Assumption Motion [Docket
 No. 126]; and (ii) a motion seeking to Extend Exclusivity and Time to File A Chapter 11 Plan
 [Docket No. 127] (the “Plan Extension Motion”). The Sale and Assumption Motion and the Plan
 Extension Motion are referred to herein collectively as the “Motions”). Abrams Learning and
 Information Systems, Inc. also requested that the Court schedule an expedited hearing on the [Docket
 No. 128]. The Court granted the request for expedited hearing, which will be held at the date and
 time stated below. [Docket No. 129].

        Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
 you may wish to consult one.)

         If you do not wish the court to grant the relief sought in any of the Motions, or if you want the
 court to consider your views on any of the Motions, then you or your attorney must attend the
 hearing scheduled on the Motions. The hearing on the Motions is scheduled to be held on
 Thursday, December 19, 2019, at 1:30 P.M., at the United States Bankruptcy Court, 200 South
 Washington Street (Courtroom III, 3rd Floor), Alexandria, Virginia 22314.

      OBJECTIONS TO ANY OF THE MOTIONS MAY BE PRESENTED ORALLY AT
 THE HEARING.


 ALEXANDER M. LAUGHLIN (VSB No. 25237)
 BRADLEY D. JONES (VSB No. 85095)
 ODIN FELDMAN & PITTLEMAN PC
 1775 Wiehle Avenue, Suite 400
 Reston, Virginia 20190
 Laughlin: 703-218-2134
 Jones: 703 218-2176
 Fax:     703-218-2160
 Email: alex.laughlin@ofplaw.com
 Email: Brad.Jones@ofplaw.com

 Counsel for the Debtor and Debtors in Possession
Case 19-10725-KHK            Doc 130    Filed 12/17/19 Entered 12/17/19 15:52:16         Desc Main
                                       Document      Page 2 of 2



        If you or your attorney do not attend the hearing on the Motions, the court may decide that
 you do not oppose the relief sought in the Motions and may enter an order granting that relief.

 Dated:   December 17, 2019                 Respectfully submitted,


                                                  /s/ Bradley D. Jones
                                             ALEXANDER M. LAUGHLIN (VSB No. 25237)
                                             BRADLEY D. JONES (VSB No. 85095)
                                             ODIN FELDMAN & PITTLEMAN PC
                                             1775 Wiehle Avenue, Suite 400
                                             Reston, Virginia 20190
                                             Laughlin: 703-218-2134
                                             Jones:     703 218-2176
                                             Fax:       703-218-2160
                                             Email:     alex.laughlin@ofplaw.com
                                             Email:     Brad.Jones@ofplaw.com

                                           Counsel for Debtor and Debtor-in-Possession




                                        CERTIFICATE OF SERVICE

         I certify that this Notice, a copy of the Motions, any exhibits, and proposed orders were
 served on December 17, 2019, (i) electronically upon all registered users pursuant to this Court’s
 CM/ECF procedures, (ii) electronically (email) upon the, Office of the U. S. Trustee, at
 Joseph.A.Guzinski@usdoj.gov, Jack.I.Frankel@usdoj.gov, and ustpregion04.ax.ecf@usdoj.gov, (iii)
 by first-class mail, postage prepaid and facsimile, electronic mail, or federal express overnight
 delivery upon the persons identified on the attached service list.


                                                               /s/ Bradley D. Jones
                                                               BRADLEY D. JONES


  #4486712v1 088398/000002




                                                   2
